Citation Nr: 9932178	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to a compensable evaluation for seborrheic 
dermatitis.

3.  Entitlement to an increased evaluation for right wrist 
tendonitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1995.

This appeal arose from a March 1996 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO).  In January 1998, the veteran testified 
at a personal hearing; in June 1998, the hearing officer 
issued a decision which increased the disability evaluations 
assigned to the migraine headaches to 30 percent and the 
right wrist tendonitis to 10 percent.  This decision also 
confirmed the disability evaluation assigned to the skin 
condition and continued to deny service connection for 
chronic fatigue syndrome.  That same month, the Fort 
Harrison, Montana RO issued a rating action which promulgated 
the hearing officer's decision.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from chronic fatigue syndrome which can be 
related to his period of service.

2.  Whether the veteran's service-connected seborrheic 
dermatitis meets the criteria for the next higher rating (10 
percent) depends significantly on whether there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.

3.  The veteran's service-connected right wrist tendonitis is 
manifested by full range of motion of the wrist, a negative 
x-ray and no evidence of an orthopedic injury.

4.  The veteran's migraine headaches are manifested by two to 
three headaches per month, which last one to two days.


CONCLUSIONS OF LAW

1.  The appellant has not presented evidence of a well 
grounded claim for service connection for chronic fatigue 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).

2.  The veteran's claim for an increased evaluation for 
seborrheic dermatitis must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.655(a) & (b) (1999).

3.  The criteria for an increased evaluation for the service-
connected right wrist tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5214, 
5215 (1999).

4.  The criteria for an increased evaluation for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for chronic 
fatigue syndrome

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The veteran's service medical records reveal that he 
complained of a one year history of chronic fatigue on March 
1, 1994.  It was noted that he had a chronic sinus infection, 
but there was no other indication of chronic medical 
problems.  He was a non-smoker and it was commented that he 
ate well.  He had had no weight loss, and it was noted that 
he engaged in no regular aerobic exercise.  The assessment 
was chronic fatigue.  On March 9, 1994, he indicated that he 
was feeling better and was not as tired.  The June 12, 1995 
separation examination was within normal limits; he made no 
complaints of chronic fatigue.

An October 17, 1997 VA outpatient treatment record contained 
the veteran's complaints that his fatigue had recently 
increased.  A history of chronic fatigue was noted.  

In January 1998, the veteran testified at a personal hearing 
at the RO.  He stated that he had had chronic fatigue since 
service.  He also reported increased illnesses since service, 
to include the flu and mononucleosis.

VA examined the veteran in March 1998.  He indicated that he 
felt fatigued all the time.  He was working at night and 
attending school during the days.  The examiner opined that 
the veteran was suffering from considerable sleep deprivation 
at this point.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence reveals that the veteran 
did report experiencing chronic fatigue in service.  Thus, 
the evidence suggests the presence of a disease in service, 
thereby satisfying one element of the Caluza test for well 
groundedness.  He also complained of feeling tired after 
service.  The question arises as to whether there is a 
connection between these complaints, as well as whether the 
symptoms reported in service constituted the development of a 
"chronic" condition.  Initially, it is noted that there is 
no competent medical opinion establishing a link between the 
complaints noted in service and those made after his 
separation.  Nor is there any objective indication that 
chronicity has been established.  While the veteran did 
report an episode of fatigue in service, this appeared to be 
self-limited in character, as is supported by the objective 
record, which showed no complaints after March 1994 and a 
normal examination performed at the time of separation in 
June 1995.  The veteran is not competent, as a layperson, to 
state that he has chronic fatigue syndrome, nor can he relate 
any present complaints to his period of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that a condition 
(complaints of fatigue) was noted in service and which 
included evidence of continuity of symptomatology after 
service, does not include competent evidence relating the 
veteran's complaints to that symptomatology.  Clearly, 
medical expertise would be required to relate his present 
complaints of fatigue to his post service symptoms.  However, 
no expert opinion concerning such a relationship has been 
presented in this case.  Therefore, it is found that the 
veteran's claim for chronic fatigue is not well grounded.


II.  Increased evaluations for seborrheic 
dermatitis, right wrist tendonitis and 
migraine headaches

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Seborrheic dermatitis

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report to such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999).

In the instant case, the veteran has requested that an 
increased disability evaluation be assigned to his service-
connected seborrheic dermatitis.  An undated VA Form 119, 
Report of Contact, indicated that a dermatology examination 
had originally been scheduled for March 6, 1998.  He was 
unable to make this examination and it was re-scheduled for 
March 26, 1998.  He then called the examiner's office and re-
scheduled the examination for May 7, 1998.  He failed to 
report to this examination.

After a careful review of the record, it is found that an 
increased evaluation has not been shown to be warranted.  
Initially, an examination in this case is absolutely 
necessary in order to determine the current nature and degree 
of severity of his skin condition.  This information is 
needed in order to determine entitlement to the benefit 
sought on appeal.  The veteran was afforded three 
opportunities to report for the necessary examination.  
However, he failed to report and did not provide any good 
cause for this failure.  The inability of the RO to have the 
veteran examined has been solely the result of the veteran's 
unwillingness to cooperate with the RO's attempt to fully 
develop the record.  Under these circumstances, 38 C.F.R. 
§ 3.655(b) directs that the claim for an increased evaluation 
shall be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connection seborrheic dermatitis.


Right wrist tendonitis

According to the applicable criteria, a 10 percent evaluation 
is warranted when dorsiflexion is less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  
38 C.F.R. Part 4, Code 5215 (1999).  A 30 percent disability 
evaluation requires favorable ankylosis of the wrist in 20 to 
30 degrees of dorsiflexion.  38 C.F.R. Part 4, Code 5214 
(1999).

The veteran's service medical records indicated that on June 
8, 1995 he complained of right wrist pain.  The examination 
revealed tenderness over the extensor surface of the right 
wrist.  He reported occasional tenderness and stiffness with 
strenuous activity.  The examiner noted no evidence of carpal 
tunnel syndrome with numbness.  Range of motion was full and 
there was no external deformity.  The diagnosis was right 
wrist tendonitis.

The veteran testified at a personal hearing in January 1998.  
He claimed that he experienced painful motion.  He also 
indicated that the wrist would "lock up."  He said that he 
occasionally had some swelling, but that the pain was present 
all the time.  Finally, he indicated that he has some numbing 
of the right finger that would radiate up his arm.

The veteran was examined by VA in March 1998.  The 
neurological evaluation noted his complaints of intermittent 
numbness of the fourth and fifth digits on the right hand 
since 1993, which was accompanied by a decrease in grip 
strength.  There was some pain in the right wrist, 
particularly with vigorous use of the right upper extremity.  
The Tinel's sign was positive over both the ulnar grooves, 
but was much more prominent on the right.  He had slight 
increase in pin prick over the right upper extremity 
distally, except over the ulnar aspect, which appeared to be 
normal.  A nerve conduction study appeared to indicate 
symptoms consistent with ulnar neuropathy on the right.  The 
impression was right-sided tardy ulnar palsy without evidence 
of motor weakness or persistent sensory deficit in the right 
hand.  

An orthopedic examination was also conducted by VA in March 
1998.  He reported experiencing locking, swelling and 
limitation of motion.  The objective examination revealed 
full range of motion of the right wrist (palmar flexion was 
to 80 degrees and dorsiflexion was to 40 degrees, 
bilaterally).  There was no evidence of atrophy.  Finger 
sensation was normal at the time of this examination, 
although he reported occasional numbness or tingling, which 
was related to word processing.  The examiner stressed that 
this numbness was not related to his service-connected 
injury.  There was no real tenderness to palpation, no 
crepitation and no swelling present.  No locking was 
demonstrated.  Grip strength was good (51 kilos on the right 
as opposed to 48 on the left).  The right upper extremity 
displayed normal strength and his reflexes were normal.  An 
x-ray was negative.  The examiner commented that no 
orthopedic injury could be elicited.  It was possible that 
the veteran may have "tendonitis" that was related to 
typing; however, this had nothing to do with his service.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected right 
wrist tendonitis is not warranted.  The objective examination 
conducted in March 1998 did not show favorable ankylosis of 
the right wrist in 20 to 30 degrees of dorsiflexion.  In 
fact, he was noted to have full range of motion.  There was 
no suggestion that this normal motion caused any pain, nor 
was there evidence of excess fatigability, weakened movement, 
or incoordination.  38 C.F.R. § 4.45 (1999).  While he did 
have complaints of occasional numbness, the objective 
examination attributed this to typing, which had nothing to 
do with his service-connected injury.  Therefore, it is found 
that an evaluation in excess of the 10 percent currently 
assigned is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right wrist tendonitis.


Migraine headaches

According to the applicable criteria, a 30 percent disability 
evaluation is warranted for migraine headaches when there are 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. Part 4, Code 8100 (1999).

The veteran's service medical records indicated that he 
complained of getting a lot of headaches on March 16, 1994.  
He complained of headaches for the last several months which 
would last all day.  The assessment was headaches.  

The veteran was examined by VA in September 1995.  He 
indicated that he had been having headaches for a number of 
years.  They were frontal in location and were occasionally 
hemicranial in distribution.  These would vary from a 
persistent dull ache to throbbing in character.  He stated 
that these headaches would occur three to four times per 
week.  He denied syncope or seizures.

VA outpatient treatment records developed between August 1995 
and October 1997 showed that he was seen on October 24, 1996 
complaining of migraine headaches that had been present for 
four years.  These were associated with stress and hunger; he 
also reported a family history of these headaches.  A head CT 
scan performed in November 1996 was normal.  In October 1997, 
a history of migraine headaches was noted.

In January 1998, the veteran testified at a personal hearing 
at the RO.  He indicated that he had migraine headaches about 
twice a month.  

VA examined the veteran in March 1998.  He indicated that he 
had some type of headache all the time.  These were generally 
non-pulsatile and might involve the occipital, parietal, 
temporal or frontal areas.  He also indicated that he had 
migraines approximately two to four times per month, which 
would last one to two days.  They were usually bifrontal or 
retroorbital and were associated with extreme photophobia, 
sonophobia, nausea and trouble concentrating.  The examiner 
noted that he had diffuse tenderness over the frontotemporal, 
parietal-occipital and suboccipital areas.  The cranial 
nerves were intact.  The impression was migraines without 
aura, two to three times per month, lasting one to two days.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
migraine headaches is not warranted.  The evidence does not 
indicate that the veteran suffers from very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In fact, the objective 
record, which included the VA examination performed in March 
1998, indicated that he experienced migraine headaches two to 
three times per month; it is found that this degree of 
occurrence does not constitute "very frequent" attacks.  
Moreover, there is no objective indication that these attacks 
are completely prostrating and prolonged, resulting in severe 
economic inadaptability.  In fact, the March 1998 VA 
examination indicated that the veteran was currently employed 
and was attending school.  Therefore, it is concluded that an 
evaluation in excess of the 30 percent currently assigned is 
not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected migraine headaches.


ORDER

Service connection for chronic fatigue syndrome is denied.

An increased evaluation for seborrheic dermatitis is denied.

An increased evaluation for right wrist tendonitis is denied.

An increased evaluation for migraine headaches is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

